DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to 35 U.S.C.103 rejection of claim 1 has been considered and found persuasive due to amendments, and the rejection has been withdrawn. See detailed reason for allowance. 
Applicant's arguments with respect to 35 U.S.C. 102 rejection of claims 13-20 have been considered and found persuasive due to amendments, and the rejection has been withdrawn. See detailed reason for allowance below. 

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Serletic, II et al. (US 2019/0147838) teaches a method for generating multimedia output. The method comprises receiving a text input and receiving an animated character input corresponding to an animated character including at least one movement characteristic. The method includes analyzing the text input to determine at least one text characteristic of the text input. The method includes generating a viseme timeline by applying at least one viseme characteristic to each of the at least one text characteristic. Based on the viseme timeline, the 
Allefs (US 2006/0074672) teaches the function of a text-to-speech (TTS) synthesis system is to synthesize speech from a generic text in a given language. Nowadays, TTS systems have been put into practical operation for many applications, such as access to databases through the telephone network or aid to handicapped people. One method to synthesize speech is by concatenating elements of a recorded set of subunits of speech such as demi-syllables or polyphones. The majority of successful commercial systems employ the concatenation of polyphones.
The difference between the prior art and the claimed invention is that Serletic nor Allefs teach based on the analysis, configure an artificial intelligence model that can mimic the voice of the celebrity to output additional speech in the voice of the celebrity; identify text from a television channel guide presented on a television display; using the artificial intelligence model, convert the text from the television channel guide to speech in the voice of the celebrity to render an audible signal. 
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Serletic and Allefs to include based on the analysis, configure an artificial intelligence model that can mimic the voice of the celebrity to output additional speech in the voice of the celebrity; identify text from a television channel guide presented on a television display; using the artificial intelligence model, convert the text from the television channel guide to speech in the voice of the celebrity to render an audible signal. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656